DETAILED CORRESPONDENCE
Status of Claims
This election/restriction requirement is in reply to the application filed on 4/14/2020. Claims 1-20 are currently pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-10 are drawn to a system, comprising: a processor configured to provide a trend detection interface; and a database containing transaction data, the transaction data including a location, a time, a merchant type, and a transaction history longevity from each retailer, wherein the database is in data communication with the processor; wherein the processor is further configured to: select a dataset from the transaction data based on a first business and a first location; train a trend recognition model on the dataset, wherein the training includes pattern recognition based on the first business and the first location; and generate a trend report using the trend recognition model, wherein the trend report identifies one or more trends associated with the first business and the first location, a measure of similarity between the first business and a second business, and an indication of profitability of the second business; wherein at least one of the one or more trends includes a correlation of the first business with a second business and a correlation strength indicator, classified in G06Q 30/0201.
Claims 11-20 are drawn to a method, comprising: generating a dataset for training a model to detect a correlation of a first business with a second business, the dataset including a location, a time, a merchant type, and a transactions history longevity from each retailer; training the model on the dataset; and using the model to generate a dashboard showing past performance of the first business and a second business and predicted future performance of the first business and the second business, wherein the dashboard identifies one or more trends associated with the first business and the second business, a measure of similarity between the first business and the second business, and an indication of profitability of the second business, wherein at least one of the one or more trends includes the correlation of the first business with the second business and a correlation strength indicator and a non-transitory computer-accessible medium having stored thereon computer-executable instructions, wherein upon execution by a computer arrangement comprising a processor, the instructions cause the computer arrangement to perform procedures, comprising: generating a dataset for training a model to detect a correlation of a first business with a second business, the dataset including a location, a time, a merchant type, and a transactions history longevity from each retailer; training the model on the dataset; and using the model to generate a dashboard showing past performance of the first 34Attorney Docket No. 067519.0002484 business and the second business and predicted future performance of the first business and the second business, wherein the dashboard identifies one or more trends associated with the first business and the second business, a measure of similarity between the first business and the second business, and an indication of profitability of the second business, wherein at least one of the one or more trends includes the correlation of the first business with the second business and a correlation strength indicator; wherein the first business and the second business have similar business models; wherein the first business and the second business share a customer base in a market; wherein the first business and the second business are located in a first area; wherein the past performance of the first business and the second business are in the first area and the future performance of the first business and the second business are in a second area; wherein the model uses k-means clustering; and wherein the dataset is selected from merchant transaction data, location data, consumer credit data, and business plan dataG06Q 30/0202 and G06K9/6223.
The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination I, has separate utility in selecting transaction data based on a first business and location, training a trend recognition model on the selected data, to generate a trend report that identifies one or more trends associated with the first business and the first location along with a measure of similarity between the first business and a second business, and an indication of profitability of the second business and subcombination II, has separate utility in generating a dataset for training a model to detect a correlation of a first business with a second business, training the model, and using the model to generate a dashboard showing past performance of the first business and a second business and predicted future performance of the first business and the second business, wherein the dashboard identifies one or more trends associated with the first business and the second business along with a measure of similarity between the first business and the second business, and an indication of profitability of the second business. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624